Citation Nr: 0015816	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-24 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 24, 1995 for 
a grant of a 100 percent disability evaluation for service 
connected post-traumatic stress disorder (PTSD.)


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a 50 percent evaluation 
for PTSD and assigned an effective date of April 16, 1996 for 
the 50 percent evaluation.  The veteran, who had active 
service from May 1968 to December 1970, appealed the 
decision.  

During the pendency of the claim, the RO assigned the 
veteran's PTSD a 100 percent evaluation.  As this is a full 
grant of benefits sought, this issue is no longer on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the RO 
found that a 100 percent evaluation was warranted effective 
from April 24, 1995 in a March 1997 rating decision.  The 
veteran has continued to vigorously assert that an effective 
date prior to April 24, 1995 is warranted for a 100 percent 
evaluation, and thus, this issue remains on appeal.


FINDINGS OF FACT

1.  The veteran perfected an appeal of a February 1992 rating 
decision that denied service connection for PTSD.  

2.  Prior to a Board decision, a December 1993 hearing 
officer's decision granted service connection for PTSD.

3.  A February 1994 rating decision, implementing the 
December 1993 hearing officer's decision, assigned a 30 
percent disability evaluation for the veteran's PTSD.

4.  The veteran was informed of the February 1994 rating 
decision and appellate rights in correspondence dated 
February 14, 1994.  The veteran did not appeal this decision.

5.  On April 24, 1995, the RO received a general inquiry from 
the veteran's former representative as to the status of 
veteran's PTSD claim.


CONCLUSION OF LAW

The effective date for the grant of a 100 percent evaluation 
for the veteran's PTSD was correctly determined to be April 
24, 1995.  38 C.F.R. §§ 3.157, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that claims for earlier effective 
dates are not to be determined on a "well grounded" basis.  
The United States Court of Appeals for Veterans Claims 
(Court) has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

The procedural history in this claim is dispositive.  The RO 
received the veteran's initial claim for service connection 
for PTSD on September 26, 1991.  A February 1992 rating 
decision denied service connection for PTSD on the basis of a 
lack of verified stressors.  A perfected appeal was received, 
and the veteran was provided a hearing before an RO hearing 
officer on this issue.  The veteran testified that he was a 
passenger on a Chinook that crashed in May 1970 in Vietnam.  
After the hearing, the RO contacted the Environmental Support 
Group and inquired into the veteran's unit's history.  That 
organization was able to document that indeed in May 1970 a 
Chinook helicopter supporting the veteran's unit crashed.  
The accident report related a list of passengers on the 
helicopter, all of whom were injured, but the veteran was not 
listed.

A December 1993 hearing officer's decision granted service 
connection for PTSD on the basis of a confirmed stressor, the 
helicopter crash.  A February 1994 rating decision 
implemented the hearing officer's decision, and granted a 30 
percent disability evaluation for PTSD effective September 
26, 1991, the date the RO received the initial claim for 
service connection.  The veteran and his former 
representative were informed of this decision and appellate 
rights in correspondence dated February 14, 1994.  In March 
1994 correspondence, the Board informed the veteran that his 
appeal had been docketed at the Board; the appeal pertained 
to his claim for service connection for PTSD.

The RO implemented a May 1994 hearing officer's decision in a 
May 1994 rating decision, finding that a service connected 
scar was not disabling to a compensable degree.  The RO 
informed the veteran of this decision later in May 1994.  The 
RO includes a photocopy of the rating decision.  On April 24, 
1995, the RO received correspondence from the veteran's 
former representative, which disagreed with the 
noncompensable evaluation assigned for a scar.  The 
correspondence also requested that the RO inquire as to 
whether an appeal pertaining to PTSD was pending.  On April 
16, 1996, the RO received correspondence from the veteran 
stating that his PTSD was totally disabling.  The July 1996 
rating decision on appeal granted a 50 percent disability 
evaluation effective April 16, 1996.  This appeal followed.  
In October 1996, during the course of the appeal, the RO 
granted a 100 percent disability evaluation for PTSD 
effective April 16, 1996.  A March 1997 rating decision found 
that clear and unmistakable error was present in the 
assignment of April 16, 1996, as the effective date for a 100 
percent rating; rather, that rating decision found that a 100 
percent evaluation was effective April 24, 1995, the date the 
RO received a general inquiry from the veteran's 
representative regarding the veteran's PTSD.  

The veteran testified in his November 1996 hearing before an 
RO hearing officer that his appeal had been submitted to the 
Board in 1994, and he referenced the above Board 
correspondence.  The veteran testified that he assumed that 
his appeal had proceeded on the issue of the level of 
disability evaluation assigned.  In this respect, the veteran 
indicated that his representative advised him to wait some 
additional time before his appeal would then proceed.  
Finally, the veteran informed the hearing officer that his 
last employment was in August 1993.  The veteran also read 
from a statement from a friend, who also signed the veteran's 
VA Form 9 in July 1993.  The friend was a service officer for 
a service representative that represented the veteran at one 
time.  The written statement is part of the claims file.  The 
veteran's friend stated that he was an agent of the Board, 
and thus could accept jurisdiction for the Board.  He 
indicated that the veteran's appeal was not final, as the 
veteran wanted an evaluation in excess of 30 percent for 
PTSD. 

The veteran was provided another hearing before an RO hearing 
officer in July 1997.  The veteran related that he received 
notice of the docketing of his appeal in Board correspondence 
dated March 1994.  He also testified that he had been in 
contact with his former representative at the time he was 
granted service connection for PTSD, and he indicated that he 
filed a challenge to the 30 percent evaluation with the 
former service representative.  Shortly after the hearing, 
the hearing officer contacted the veteran's former 
representative, and was informed that they no longer had an 
office file on the veteran.  In November 1997 correspondence, 
the veteran stated that the RO searched his former 
representative's office files for correspondence that could 
be construed as a notice of disagreement after February 1994.

A "claim" is defined under 38 C.F.R. § 3.1(p) (1999) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1999).  An examination or 
hospitalization report that meets certain requirements will 
be accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §§ 3.155(c), 3.157(a).

The veteran argues that he had pursued his claim for a 100 
percent evaluation since his initial claim for service 
connection in September 1991.  Towards this end, the veteran 
argues that as his appeal was docketed at the Board, as 
evidenced by the March 1994 correspondence, his initial claim 
was still pending.  Hence, the veteran argues, the rating 
decision was not final.  In the alternative, the veteran has 
implicitly argued that he did in fact initiate appellate 
review of the February 1994 rating decision that found his 
PTSD was 30 percent disabling, by filing correspondence with 
his former representative.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  A notice of 
disagreement must be filed within one year of date that the 
RO mails notice of a determination.  38 C.F.R. § 20.302 
(1999).  The notice of disagreement and substantive appeal 
must be filed with the agency of original jurisdiction that 
issued the rating decision.  38 C.F.R. § 20.300 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that a claim for service connection is a separate 
and distinct claim from a challenge to an evaluation.  
Grantham v. Brown, 114 F.3d 1156, 1157-58 (Fed.Cir. 1997).  
This holding reverses an earlier Court case which found that 
an appeal of an RO's denial of service connection also served 
as an appeal to an evaluation assigned if service connection 
was later granted during the appellate period.  Holland v. 
Brown, 9 Vet. App. 324, 327 (1996).  

Ultimately, while the veteran did have a perfected appeal as 
to the initial issue of entitlement to service connection for 
PTSD, that claim was granted by the RO prior to a Board 
decision.  While the veteran has attempted to argue that his 
initial claim also included a claim for a 100 percent 
evaluation, the Federal Circuit has held that a claim for a 
higher evaluation is separate and distinct from an initial 
claim for service connection.  See, Grantham, supra,.  Thus, 
the veteran's perfected appeal as to service connection for 
PTSD did not transform into a perfected appeal with respect 
to the evaluation adjudicated in February 1994.  

Thus, looking at the above, the Board finds that the veteran 
did not have a perfected appeal as to the February 1994 
rating decision.  The veteran has also indicated that he 
filed some sort of disagreement with his then representative 
within the one-year period.  The veteran's friend, who was 
then a service officer with the veteran's service 
representative, also indicated that he accepted Board 
jurisdiction.  However, the Board would note that a notice of 
disagreement must be filed with the RO, and not the 
representative.  38 C.F.R. § 20.300.  Thus, to whatever 
extent the veteran expressed his disagreement to his 
representative, such was insufficient to generate appellate 
rights.  There is no evidence in the claims file that would 
reflect that he filed a notice of disagreement within one 
year of the February 14, 1994 notice of that decision with 
the RO.  Accordingly, that decision is final.  38 C.F.R. 
§ 20.302. 

Generally, increased ratings are effective as of the date of 
receipt of claim, or date entitlement arose (i.e., when it is 
factually shown that the requirements for the increased 
rating are met), whichever is later.  An exception to this 
rule is that the effective date may be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, provided a claim is received by the 
VA within one year after that date.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(o) (1999).  A report 
of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).

The earliest the RO received what could even liberally be 
construed as a claim is the correspondence received April 24, 
1995 from the veteran's former representative inquiring about 
PTSD.  No other correspondence or claim can be gleaned from 
the veteran's claims file.  While there are also outpatient 
VA treatment records dated prior to April 24, 1995 affiliated 
with the claims files, the Board would note that these 
outpatient treatment records do not reflect symptomatology 
commensurate with a 100 percent evaluation for PTSD under the 
former schedular criteria.  As such, these records are 
insufficient to rise to the level of an informal claim.  In 
light of the above, the Board must find that the earliest day 
upon which a 100 percent disability evaluation can be found 
for PTSD is April 24, 1995.  

The veteran has not alleged a legal basis to establish an 
effective date prior to April 24, 1995 for a grant of a 100 
percent evaluation for PTSD.  In effect, the veteran asks the 
Board to exceed its authority.  See 38 U.S.C.A. § 7104 (West 
1991).  Such relief would be equitable in nature; the Board 
does not have the authority to grant extraordinary relief 
based upon the equities in this case.  Only the Secretary has 
that authority.  See 38 U.S.C.A. § 503 (West 1991).


ORDER

An effective date prior to April 24, 1995 for a grant of a 
100 percent disability evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

